DETAILED FORM PTO-324 COMMUNICATION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 4/6/2022 Response Is Informal/Non-Responsive
01.	The 4/6/2022 "Response" fails to respond to the 1/10/2022 "Office Action" because of the following omission(s) and matter(s). 
37 CFR § 1.111 (b) requires that "[A]pplicant's or patent owner’s reply must appear throughout to be a bona fide attempt to advance the application or the reexamination proceeding to final action." 37 CFR § 1.111 (b) explicitly requires that Applicant's Reply: 
a.	"present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references;" and
b.	[is] reduced to a writing which distinctly and specifically points out the supposed errors in the examiner’s action," and
c.	replies to every ground of objection and rejection in the prior Office action."
Additionally, 37 CFR § 1.111 (b) explicitly notes that "[a] general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of" 37 CFR § 1.111 (b). 
When "amending in reply to a rejection of claims in an application or patent under reexamination," 37 CFR § 1.111(c) requires that Applicant's Reply:
a.	"clearly point out the patentable novelty which [Applicant] thinks the [amended] claims present in view of the state of the art disclosed by the references cited or the objections made," and
b.	"also show how the amendments avoid such references or objections." 
The 4/6/2022 Reply is completely silent on:
1.	Objection to the Drawings (in the 1/10/2022 Non-Final Rejection), paragraph 02., issues: b., d., and f.;
2.	Objection to the Drawings (in the 1/10/2022 Non-Final Rejection), paragraph 03.;
3.	Objection to the Specification (in the 1/10/2022 Non-Final Rejection), paragraph 04.;
4.	Objection to the Specification (in the 1/10/2022 Non-Final Rejection), paragraph 05., issue b.;
5.	112 (a) Rejection of claims 25-30 (in the 1/10/2022 Non-Final Rejection), for lack of written description support, paragraph 07., issue b.;
6.	112 (a) Rejection of claims 25-30 (in the 1/10/2022 Non-Final Rejection), for lack of enablement, paragraph 08., for the subject matter noted in issue b. in paragraph 07.;
7.	112 (a) Rejection of claims 21-30, 33-35, and 37-39 (in the 1/10/2022 Non-Final Rejection), for indefiniteness, paragraph 09.; 
8.	The Prior Art rejections detailed in paragraphs 13-15, including the prior art Tsai showing and motivating completely filing the cavities, wherein the 4/6/2022 Response does NOT even mention Tsai, let alone show how the amended claims now reciting "completely filling a total volume of a cavity" avoid modifying in view of Tsai, which teaches the very same thing. 
9.	The Double Patenting rejection detailed in paragraph 17, including the prior art Tsai showing and motivating completely filing the cavities, wherein the 4/6/2022 Response does NOT even mention Tsai, let alone show how the amended claims now reciting "completely filling a total volume of a cavity" avoid modifying in view of Tsai, which teaches the very same thing. 
The 4/6/2022 Reply, therefore, fails to comply with 37 CFR § 1.111 (b) and (c). And the Reply, therefore, is non-responsive. 
Accordingly, to avoid abandoning this Application, since the Reply appears to be bona fide, Applicant must file a response correcting the above described omission(s) and matter(s), and satisfying the requirements of 37 CFR § 1.111 and § 1.121, within a shortened statutory period of TWO MONTHS from the mailing date of this notice. Extension of this time period may be granted under 37 CFR § 1.136(a). 
Applicant and Attorney are on notice that a repeat of such non-responsive Reply may be treated as "Intentionally non-Responsive," which would deny extension of time under 37 CFR § 1.136(a). 
CONCLUSION
02.	A shortened statutory period for reply to this Office Action is set to expire TWO MONTHS from the mailing date of this Office Action. THIS TIME PERIOD IS EXTENDIBLE UNDER 37 CFR § 1.136(A).
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call.
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814